People v Fick (2022 NY Slip Op 03673)





People v Fick


2022 NY Slip Op 03673


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND WINSLOW, JJ. (Filed June 3, 2022.) 


MOTION NO. (1076/18) KA 14-01339.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vALAN FICK, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.